Citation Nr: 0303585	
Decision Date: 03/03/03    Archive Date: 03/18/03

DOCKET NO.  95-38 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral glaucoma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to April 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) located in St. Petersburg, Florida, which denied 
entitlement to the requested benefit via a March 1995 rating 
decision.  In February 1997, the Board remanded this appeal 
for additional development.  In May 1997, the Board again 
remanded this appeal so that the additional development could 
be completed in compliance with Stegall v. West, 11 Vet. 
App. 268 (1998).  In December 2002, the veteran was notified 
that the Board was developing additional evidence concerning 
his appeal for service connection for glaucoma.  See 
38 C.F.R. § 19.9 (2002).  The development is now complete. 


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran had elevated intraocular pressure while in 
service.

3.  After his discharge from active duty, the veteran was 
diagnosed with bilateral glaucoma, which is medically linked 
to his service. 


CONCLUSION OF LAW

Bilateral glaucoma was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his bilateral glaucoma originated 
while he was on active duty and that service connection is 
therefore warranted.  After a complete and thorough review of 
the evidence of record, the Board agrees.

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2002).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002). 

A determination of service connection requires a finding of 
the existence of a current disability and an etiologic 
relationship between that disability and an injury or disease 
incurred in service.  Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Absent any independent supporting clinical evidence from a 
physician or other medical professional, "[t]he veteran's own 
statements expressing his belief that his disabilities are 
service connected . . . are not probative."  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

The veteran's October 1953 Report of Medical Examination for 
enlistment reflects that upon clinical evaluation, the 
veteran eyes, in general, were normal as well as his 
ophthalmoscopic, equality and reaction of his pupils, and 
ocular motility being evaluated as normal.  The June 1968 
Report of Medical Examination for re-enlistment reflects that 
intraocular pressure (IOP) was in excess of standards.  A 
June 1969 Consultation report contains an impression that 
while IOP was normal that day, that a chance of glaucoma 
could not be eliminated.  A July 1968 Consultation record 
reflects that while further studies would be done in the 
future, normal tension of the veteran's eyes was found on the 
day of the examination and he was qualified for re-
enlistment.

The veteran's service medical records reflect that from 
August 17, 1969, to September 1, 1969, the veteran was 
hospitalized as he had fallen and hit his left eye.  A 
September 1969 clinical record reflects diagnoses of left eye 
hyphema and left eye retinal hemorrhage.  A September 1969 
consultation report reflects the pupil of the left eye was 
fixed and dilated and contained impressions of status post 
hyphema of the left eye, a mild vitreous hemorrhage of the 
left eye, retina hemorrhage of the left eye, and mild 
reactive iritis of the left eye.

The March 1974 Report of Medical Examination reflects the 
veteran's distance visual acuity was corrected with lenses 
and that his intraocular tension was normal.  The March 1974 
examination report also reflects that his eyes were 
clinically evaluated as normal.

A December 1964 letter from a private physician indicates 
that the veteran had advanced chronic open angle glaucoma, 
worse in the left eye than the right.  The letter reflects 
that the veteran had indicated to the private physician that 
he had been followed for bilateral glaucoma for 10 or 15 
years.

A June 2000 VA eye examination report reflects that the VA 
examiner indicated the he "doubted" that the veteran's 
glaucoma was related to a left eye injury (which occurred to 
the veteran while on active duty) as the glaucoma was present 
bilaterally and the trauma only occurred to the left eye.

A January 2003 VA eye examination report reflects that the 
examiner indicated that he did not believe that the veteran's 
glaucoma could be dissociated from his IOP noted earlier in 
the veteran's claims folder.  The examiner noted in the 
report that a long history of raised OIP was classic for 
primary open angle glaucoma.  The examiner further noted in 
the report that the fact that the veteran's glaucomatous 
field loss and optic nerve appearance was worse in the left 
eye, which the examiner stated was likely a result of the 
trauma suffered to his left eye.

As reflected above, the veteran's service medical records 
reflect IOP that was in excess of standards on one occasion 
and that, subsequently, a chance of glaucoma could not be 
eliminated.  Additionally, his service medical records 
reflect that he fell and injured his left eye in 1969 while 
in service.  While the VA examiner indicated in the June 2000 
examination report that he doubted that the veteran's 
glaucoma was related to a left eye injury in service as the 
veteran had glaucoma bilaterally, the January 2003 
examination report reflects that the veteran's glaucomatous 
field loss and optic nerve appearance was worse in the left 
eye, likely a result of the trauma suffered to his left eye.  
Furthermore, the January 2003 examination report reflects 
that the veteran's bilateral glaucoma could not be 
dissociated from his IOP noted in service.  As such, the 
Board finds, with resolution of all reasonable doubt in the 
veteran's favor, service connection is warranted for 
bilateral glaucoma.  See 38 C.F.R. §§ 3.102, 3.303(d) (2002).

Finally, the file shows that through correspondence, the 
rating decision, the statement of the case, and the 
supplemental statement of the case, the veteran has been 
notified of the evidence necessary to substantiate his 
service connection claim.  Relevant medical records have been 
obtained and a VA examination has been provided.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2002).

(CONTINUED ON NEXT PAGE)


ORDER

Service connection for bilateral glaucoma is granted.



	                        
____________________________________________
	C.P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

